PER CURIAM.
The final judgment in favor of the plaintiff is reversed. Although there was a contract between BellSouth Advertising and Publishing Corporation and AAA Speedy Appliance, Inc. as found by the jury, there were no recoverable damages. The exculpatory clause limited damages to the amount charged for advertising and, in any event, AAA Speedy Appliance, Inc. did not make a payment. Accordingly, we reverse with instructions to direct a verdict in favor of BellSouth Advertising and Publishing Corporation.
POLEN and GROSS, JJ., concur.
STONE, J., dissents with opinion.